Citation Nr: 0709531	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  06-13 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to August 
1945.  The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death. 

In March 2007, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's death certificate, dated February 19, 2004, 
reflects that he died at the age of 78 at St. Luke's Hospital 
Center, New York, New York.  The cause of death was not 
reported, although it was indicated that the veteran died of 
natural causes.

During his lifetime, the veteran was service-connected for 
post traumatic stress disorder (PTSD) with major depressive 
disorder and schizophrenic reaction and a 50 percent 
disability rating was assigned. 

Post-service VA and private medical records reflect treatment 
for various psychiatric disabilities, to include PTSD.  These 
reports also reflect that the veteran had a history of heart 
disease, such as atherosclerotic heart disease, angina with 
four-vessel disease and that he suffered myocardial 
infarctions in 1975 and 1980 (see, September 1996 report, 
prepared by A. G., M. D.)

The only terminal hospital reports from St. Luke's Hospital 
Center contained in the claims file consist of pages two (2) 
and three (3) of a report of operation, dated February 19, 
2004.  A review of that report reflects that the veteran had 
an aneurysm and was declared dead presumably a consequence of 
massive blood loss, hypothermia, acidosis, and coagulopathy.  
No diagnosis or history was reported.

In a February 2006 letter, the RO requested that the 
appellant submit an authorization form for St. Luke's 
Hospital Center in order to allow them to obtain the 
veteran's medical records.  The appellant did not respond to 
the RO's request.  In the statement of the case, the RO told 
the veteran that it had only pages two and three of the 
operation report from the terminal hospitalization.  
Thereafter, in her substantive appeal, she disputed the ROs 
report that it did not have all of the terminal 
hospitalization records.  These records are pertinent to the 
appellant's claim for service connection for the cause of the 
veteran's death, and therefore, VA has a duty to try and 
obtain them on remand.  38 U.S.C.A. § 5103A(b) (West 2002).

In November 2004 an acquaintance of the appellant reported to 
her representative that he had provided Dr. Nina McGowan with 
a copy of the veteran's death certificate.  In a letter dated 
in November 2004, Dr. McGowan reported that according to the 
death certificate, the veteran died of a spontaneous rupture 
of an aortic aneurysm.

In the November 2004 statement Dr. McGowan reported that she 
had treated the veteran for PTSD.  She added that in the 
period prior to the veteran's demise, he experienced 
fluctuations in his mood, increased anxiety and was agitated, 
which could lead to an increase in blood pressure and, in 
turn, a ruptured abdominal aortic aneurysm.  

In an August 2005 statement, Dr. McGowan wrote that because 
of the veteran's PTSD, he had periods of paranoia and 
isolation, which interfered with his ability to comply with 
medical care for hypertension.  (Parenthetically, the Board 
observes that the current medical evidence does not contain 
clinical findings referable to hypertension).

VA is obliged to provide an examination or obtain an opinion 
when the record contains competent evidence of a current 
disability or signs and symptoms of a current disability (in 
this case the conditions that caused the veteran's death), 
the record indicates that the disability or signs and 
symptoms of disability may be associated with active service; 
and the record does not contain sufficient information to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

Assuming arguendo, that the premises of Dr. McGowan's 
opinions are correct (i.e. that the veteran died of an aortic 
aneurism and had hypertension), they would trigger VA's duty 
to get an opinion.

The appellant has not received the benefit of a VA medical 
expert opinion addressing the relationship, if any, between 
the veteran's untimely demise to his PTSD.  It is not clear 
that she understood the need to obtain all terminal hospital 
records, and the death certificate showing the cause of 
death.

Additionally, VA is obligated to seek records of relevant 
treatment reported by private physicians.  Massey v. Brown, 7 
Vet App 204 (1994).  VA is therefore, obligated to seek the 
records of treatment reported by Dr. McGowan.  These records 
have not yet been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
records of the veteran's treatment for 
PTSD by Dr. Nina McGowan.

2.  Provide the appellant with another 
opportunity to submit a release so that 
VA can obtain all terminal hospital 
records pertaining to the veteran from 
St. Luke's-Roosevelt Hospital Center, 
New York, New York.

3.  Ask the appellant to submit an 
appropriate copy of the veteran's death 
certificate showing the causes of his 
death.

4.  If evidence is received showing 
hypertension or that the veteran died 
of a ruptured abdominal aortic 
aneurysm, refer the veteran's claims 
folders to a qualified VA physician 
with appropriate expertise for an 
opinion.  

The physician should review the claims 
folders, and render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that 
the service-connected PTSD with major 
depression and schizophrenic reaction 
caused or contributed to the cause of 
the veteran's death.  

In rendering the foregoing opinion, the 
VA physician is requested to review and 
comment upon reports, dated in November 
2004 and August 2005 reports, prepared 
by Dr. McGowan. 

3.  Then re-adjudicate the appellant's 
claim.  If the claim remains denied, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

